Citation Nr: 1402562	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-45 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to dementia.

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  

3.  Entitlement to service connection for dementia, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969, including service in the Republic of Vietnam from September 1968 to July 1969.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

A review of the Veterans Benefits Management System and the Veteran's Virtual VA claims file reveals only records which are either duplicative of the records in the physical claims file or irrelevant to the issue on appeal.  

The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Remand is required to provide an examination for dementia.  The Veteran alleges his dementia is secondary to Agent Orange exposure, which is conceded.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Although not a presumptive disability, the Board finds that an examination is warranted to determine if dementia is related to Agent Orange or any other incident in service.  See 38 C.F.R. §§ 3.159, 3.303(d), 3.309(e) (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Remand is required regarding the psychiatric disorder for a clarifying examination and opinion.  An October 2010 VA examiner found that there was no PTSD diagnosis, but noted that the Veteran exhibited symptoms providing some support for a PTSD diagnosis.  The diagnosis was dementia.  Moreover, there is no medical opinion addressing any other psychiatric diagnosis such as depression, for which there is conflicting evidence of record.  Additionally, the evidence suggests that depression, if any, may be related to dementia. 

Remand is required for hypertension, as it is claimed secondary to PTSD and is thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, secondary service connection notice must be provided to the Veteran.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. §§  3.159(b), 3.310 (2013).  

Finally, the Veteran appears to receive both private and VA treatment for his dementia.  The most recent VA treatment records in the claims file are from January 2012, and the most recent private treatment records are from June 2011.  On remand, the Appeals Management Center (AMC) should contact the Veteran regarding his authorization to release any outstanding private treatment records, and obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim of entitlement to secondary service connection for hypertension.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

2.  Request that the Veteran authorize the release of any additional private treatment records for dementia.  This request should include records from the Urgent Care Clinic of Oxford since June 2011.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already of record.  If any of the records requested are unavailable, the RO/AMC should document the claims file to that effect.  

The RO/AMC should also associate any outstanding VA treatment records with the Veteran's claims file, specifically from the Memphis VAMC, Smithville CBOC, and Memphis South CBOC since January 2012.  

3.  After completing the foregoing development, afford the Veteran a VA examination to determine the nature and etiology of his dementia.  The examiner should perform all studies, tests, and evaluations deemed necessary.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should state whether it is at least as likely as not that the Veteran currently has dementia that is due to his conceded Agent Orange exposure in service, and whether it is at least as likely as not otherwise causally or etiologically related to his military service.  

4.  After completing the foregoing development, afford the Veteran a VA psychiatric examination to determine the presence and etiology of any diagnosed psychiatric disorders, including PTSD and depression.  The examiner should perform any and all studies, psychological tests, and evaluations deemed necessary, including PTSD sub scales.  The examiner should also review all pertinent records associated with the claims file; including the Veteran's post-service medical records, lay statements and assertions, and prior VA examination reports.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

This review should include Veteran's lay assertions as to service in Vietnam and his current symptoms as listed in December 2008 and May 2010 statements.  The Veteran has contended that he developed PTSD as a result of his experiences while serving in Vietnam.  Specifically, he has alleged that he was exposed to incoming rocket and mortar fire.  His service personnel records verify that he served in Vietnam.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the examiner deems the PTSD diagnosis appropriate, he or she should then comment upon the link between the current symptomatology and any verified in-service stressor, including fear of hostile military or terrorist activity.  

Regardless of whether the examiner determines that the Veteran has a PTSD diagnosis, he or she should state whether the Veteran has a diagnosis for any other psychiatric disorder.  If so, the examiner must provide an opinion regarding whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also state whether it is at least as likely as not that any current psychiatric disorder was caused or aggravated (permanently worsened) by the Veteran's dementia.

5.  After the VA psychiatric examination, afford the Veteran a VA examination to determine the nature and etiology of any hypertension that may be present.  The examiner should perform all studies, tests, and evaluations deemed necessary.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The VA examiner is advised that the Veteran has claimed both direct and secondary service connection for hypertension as due to PTSD.  The Veteran's service treatment records do not reveal any treatment or diagnosis for hypertension.  

The examiner should provide an opinion regarding whether it is at least as likely as not the Veteran's hypertension began during service or within one year thereafter.  The examiner should also state whether it is at least as likely as not that hypertension was caused or aggravated (permanently worsened) by PTSD.

6.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, provide the Veteran and his representative a Supplemental Statement of the Case, and afford a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


